DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/21 was filed after the mailing date of the application on 04/26/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16, 21-23, 25 and 30-32 each recite the phrase “at least in part” but fail to clearly define the scope of “at least in part” within each claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 24 and 33-34  of the currently examined application(17/240,860) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of application U.S. Patent 10,987,579. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 15 of the current application 17/240,860: “A computing system comprising: a network interface for communicating with a client over a network; and one or more processors configured to execute computer readable instructions to perform steps comprising…a 2D texture for a first object in the 3D environment; calculating 2D vertexes of a 2D mesh of the first object, wherein the 2D vertexes are positioned on a 2D plane as seen from a first viewpoint in the 3D environment…“, though it is a slight variation from claim 1 of application U.S. Patent 10,987,579: “A computing system comprising: a network communications interface configured to communicate via a network with a server that is generating a virtual 3D environment;  a memory;  and one or more processors configured to execute computer-readable instructions to perform steps comprising…a 2D texture for an object in the virtual 3D environment;  receiving first frame data comprising: an dentification of the object;  locations of vertexes of a 2D mesh for the object generated based in part on a field of view of a virtual character within the virtual 3D environment…“, is similar in scope and would provide analogous generation of mesh and vertices related to objects generated within a 3D environment. Table I listed below is provided to show which claims in the current application 17/240,860 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 10,987,579. Table II is provided below to show how the claimed limitations from the independent claim 15 of the current application 17/240,860 map to limitations of independent claim 1 in U.S. Patent 10,987,579.

TABLE 1
Current Application: 17/240,860
Claims 15, 24, 33,  34
U.S. Patent 10,987,579
Claims  1,   1,    1,   1 



TABLE II
Current Application: 17/240,860 (Claim 15)
U.S. Patent 10,987,579 (Claim 1)
15. A computing system comprising: 
a network interface for communicating with a client over a network; and 


one or more processors configured to execute computer readable instructions to perform steps comprising: 

hosting a video game application including a 3D environment, wherein objects in the 3D environment are assigned coordinates in 3D space;
5 io
1. A computing system comprising: a network communications interface 
configured to communicate via a network with a server that is generating a 
virtual 3D environment;  a memory;  and one or more processors configured to 
execute computer-readable instructions to perform steps comprising: 

receiving, from the server over the network, a 2D texture for an object in the virtual 3D 
environment; receiving first frame data comprising: an identification of the 
object;  locations of vertexes of a 2D mesh for the object generated based in 
part on a field of view of a virtual character within the virtual 3D environment;  and

transmitting, to the client over the network, a 2D texture for a first object in the 3D environment; 


calculating 2D vertexes of a 2D mesh of the first object, wherein the 2D vertexes are positioned on a 2D plane as seen from a first viewpoint in the 3D environment;

depth data for the object generated based in part on the field of view of the virtual character within the virtual 3D environment;  
storing the texture in the memory;  
mapping the texture onto the locations of 
the vertexes of the 2D mesh for the object, wherein the locations of the 
vertexes of the 2D mesh are locations of parts of a 3D object in the virtual 3D 
environment projected onto a 2D plane as seen from a viewpoint of the virtual 
character;  





transmitting, to the client over the network, the 2D vertexes of the first object and depth data for the first object; 
updating a state of the video game application; determining a second viewpoint in the 3D environment; 
calculating updated 2D vertexes of the 2D mesh of the first object, wherein the updated 2D vertexes are positioned on a 2D plane as seen from the second viewpoint; and transmitting the updated 2D vertexes to the client over the network.

rasterizing a first frame of a video based in part on the depth data and the texture mapped onto the locations of the vertexes of the 2D mesh for the object;  
receiving second frame data comprising: the identification of the object;  and updated locations of vertexes of the 2D mesh for the object;  
mapping the texture to the updated locations of the vertexes of the 2D mesh for 
the object;  and rasterizing a second frame of the video based in part on the depth data and the texture mapped onto the updated locations of the vertexes of the 2D mesh for the object. 
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to transmitting object data and depth data from a three dimensional environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649